Citation Nr: 1131020	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  07-17 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, K.M., and C.U.


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from April 1951 to February 1952. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon, which denied service connection for posttraumatic stress disorder (PTSD). 

In September 2008 a Board hearing was held; the transcript is of record. 

In November 2008 and July 2010 the Board remanded the claim for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, further remand is required. 

The July 2010 Board remand instructions included searching for additional personnel records and issuing a supplemental statement of the case (SSOC) to the Veteran with time to respond.  The additional development has been completed. However, the VA sent the May 2011 SSOC to the wrong address and it was returned undeliverable.  As the purpose of the SSOC is to inform the Veteran of material changes in the statement of the case, for the Veteran to not receive the SSOC would defeat the purpose of issuing one, as well as fail to comply with the Board instructions. 

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Failure of the Board to ensure compliance is error as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Note, a November 2010 VA email and an October 2010 statement from the Veteran contain her current address. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Send a copy of the SSOC to the Veteran.  Inform the Veteran that she can submit additional information regarding her claim, including lay statements from family members, friends, or anyone else whom she has told about the alleged incident(s) in service.   Provide a suitable time for the Veteran to respond.

2. If appropriate, readjudicate the Veteran's claim for service connection for PTSD.  If the decision remains adverse to the Veteran, provide her and her representative with a supplemental statement of the case and give them an appropriate time to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



